Parker, C. J.
No question is made in this case, respecting the variance between the writ and summons in the description of the demand sued. There is a variance in the date and tenor of the note. But it is contended that the plea is double, in setting out these two particulars of variance. We are of opinion that the objection cannot be sustained. The cause of abatement is, that the summons does not contain the substance of the writ, and give the same information that the declaration gives more at large. This is an entire objection. The plea proceeds to specify wherein, and in doing this sets forth two particulars, either of which, if it had existed alone, would have been fatal, but existing together, only show no more than that the summons does not contain the substance of the plaintiff’s declaration.

Writ abated.